DETAILED ACTION   
Claim Objections
1.	Claims 6, 8, 10, 27, 29, 31 are objected to because of the following informalities:
          In claim 6, lines 2 - 6, “in the plan view distances between the first extending portion and the respective second extending portions are the same, and distances between the first extending portion and the respective third extending portions are the same” should be changed to “in the plan view: distances respectively between the first extending portion and the second extending portions are the same, and distances respectively between the first extending portion and the third extending portions are the same”  because “the respective second extending portions” and “the respective third extending portions” lack of antecedent basis.
       In claim 8, lines 2 - 7, “in the plan view distances between the first extending portion and the respective second extending portions are the same, and distances between the first extending portion and the respective third extending portions are the same” should be changed to “in the plan view: distances respectively between the first extending portion and the second extending portions are the same, and distances respectively between the first extending portion and the third extending portions are the same”  because “the respective second extending portions”; “the respective third extending portions” lack of antecedent basis.
In claims 10, 31, line 3, “the respective additional bent portion” should be changed to “the additional bent portion” it lacks of antecedent basis.
          In claim 27, lines 2 - 8, “in the plan view distances between the first extending portion and the respective second extending portions are the same, and distances between the first extending portion and the respective third extending portions are the same, and distances between the first extending portion and the respective fourth extending portions are the same” should be changed to “in the plan view: distances respectively between the first extending portion and the second extending portions are the same, and distances respectively between the first extending portion and the third extending portions are the same, and distances respectively between the first extending portion and the fourth extending portions are the same”  because “the respective second extending portions”; “the respective third extending portions”; and “the respective fourth extending portions” lack of antecedent basis.
          In claim 29, lines 5 - 7, “in each of the two fourth extending portions, the respective linear portion extends from the respective bent portion to the respective additional bent portion” should be changed to “in each of the two fourth extending portions, the linear portion respectively extends from the bent portion to the additional bent portion” because “the respective linear portion”; “the respective bent portion” lack of antecedent basis.


	Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (20120049223) in view of Sakamoto et al. (7,947,996).
With regard to claim 1, YANG et al. disclose a light emitting element (for example, see example, see figs. 1, 2) comprising: 
a semiconductor structure (23, 25, 27); and 
first electrode (41b, and “41A1” by examiner’s annotation shown in fig. 1 below) and second electrode (only portion 51b, 51c functioning as the second electrode) formed above the semiconductor structure (23, 25, 27), wherein, in a plan view (fig. 1), the first electrode (41b, 41A1) has a first connecting portion (referred to as “41A1” by examiner’s annotation shown in fig. 1 below), and exactly three extending portions (41a, 41b) extending from the first electrode connecting portion (41A1), the three extending portions (41a, 41b) being a first extending portion (41a), and exactly two second extending portions (41b), 
the second electrode (only portion 51b, 51c functioning as the second electrode) has a second connecting portion (51b), and exactly two third extending portions (51c) extending from the second connecting portion (51b), 
the first extending portion (41a) extends linearly in a direction from the first electrode connecting portion (41A1) toward the second electrode connecting portion (51b), each of the two second extending portions (41b) includes a bent portion (referred to as “41b1” by examiner’s annotation shown in fig. 1 below), and a linear portion (referred to as “41b2” by examiner’s annotation shown in fig. 1 below) that extends in a direction substantially parallel to the direction in which the first extending portion (41a) extends, each of the two third extending portions (51c) includes a bent portion (referred to as “51c1” by examiner’s annotation shown in fig. 1 below), and a linear portion (referred to as “51c2” by examiner’s annotation shown in fig. 1 below) that extends in a direction substantially parallel to the direction in which the first extending portion (41a) extends and that is located between the first extending portion (41a) and a respective one of the linear portions (41b2) of the two second extending portions (41b), and 
along an imaginary line (referred to as “IL” by examiner’s annotation shown in fig. 1 below) that extends through the two second extending portions (41b) and the two third extending portions (51c) in a direction perpendicular to the direction in which the first extending portion (41a) extends, an entirety (in plan view of fig. 1) of the second electrode (only portion 51b, 51c functioning as the second electrode) is located inward of the two second extending portions (41b).


    PNG
    media_image1.png
    580
    702
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    277
    507
    media_image2.png
    Greyscale

YANG et al. do not clearly disclose the first and second connecting portions being
configured to be bonded with conductive wires.
However, Sakamoto et al. discloses the first and second connecting portions (connecting
portions 42-1 and 34B-1 functioning as the first and second connecting portions) being configured to be bonded with conductive wires (the portions 34B-1 and 42-1 which wire to the second extending portions and between light emitting structure portions 25A and 25B. Therefore, the connecting portions 42-1 and 34B-1 functioning as the first and second connecting portions being configured to be bonded with conductive wires). (for example, see column 18, lines 53 - 56, fig. 5).

    PNG
    media_image3.png
    390
    481
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the YANG et al.’s device to incorporate the first and second connecting portions being configured to be bonded with conductive wires as taught by Sakamoto et al. in order to secure the electrical connection between the circuit parts of the device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 2, YANG et al. disclose in the plan view, in directions parallel to the direction in which the first extending portion (41a) extends, each of the second extending portions (41b) extends beyond a position (referred to as “p1” by examiner’s annotation shown in fig. 1 above) of the second connecting portion (51b).
With regard to claim 3, YANG et al. do not clearly disclose each of the first
connecting portion and the second connecting portion has a circular shape. 
However, fig. 5 of Sakamoto et al. discloses each of the first connecting portion (a connecting portion 33 functioning as the first connecting portion) and the second connecting portion (a connecting portion 43 functioning as the second connecting portion) has a circular shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the YANG et al.’s device to each of the two fourth extending portions extends from the second connecting portion to a distal end without branching as taught by Sakamoto et al. in order to improve current spreading so as to enhance luminous efficiency of the light-emitting device and enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 4, YANG et al. disclose in the plan view, each of the first connecting portion (41A1) and the second connecting portion (51b) has a polygonal shape.
With regard to claim 5, YANG et al. disclose in the plan view, a maximum dimension of the first connecting portion (41A1) is greater than widths of each of the first extending portion (41a) and the second extending portions (41b), and a maximum dimension of the second connecting portion (51b) is greater than widths of each of the third extending portions (51c).
With regard to claim 6, YANG et al. disclose wherein in the plan view: distances between the first extending portion (41a) and the respective second extending portions (41b) are the same, and distances between the first extending portion (41a) and the respective third extending portions (51c) are the same. (symmetrical structure as shown in fig. 1).
With regard to claim 7, YANG et al. disclose wherein in the plan view, the two third extending portions (51c) extend to form a U shape.
With regard to claim 8, YANG et al. disclose wherein in the plan view, each of the two second extending portions (41b) further includes an additional bent portion (referred to as “41b3” by examiner’s annotation shown in fig. 1 above), and in each of the two second extending portions (41b), the linear portion (41b2) respectively extends from the bent portion (41b1) to the additional bent portion (41b3).
With regard to claim 9, YANG et al. disclose wherein in the plan view, in directions parallel to the direction in which the first extending portion (41a) extends, at least a portion of the additional bent portion (41b3) of each of the second extending portions (41b) extends beyond a position (referred to as “p1” by examiner’s annotation shown in fig. 1 above) of the second connecting portion (51b).
With regard to claim 10, YANG et al. disclose wherein in the plan view, each of the two second extending portions (41b) further includes an additional linear portion (referred to as “41b4” by examiner’s annotation shown in fig. 1 above) extending from the additional bent portion (41b4) in a direction perpendicular to the direction in which the first extending portion (41a) extends.

With regard to claim 11, YANG et al. disclose wherein the semiconductor structure includes a first conductivity type semiconductor layer (27) and a second conductivity type semiconductor layer (23), and the first conductivity type semiconductor layer (27) is disposed over the second conductivity type semiconductor layer (23).
With regard to claim 12, YANG et al. disclose wherein each of the first conductivity type semiconductor layer (27) and the second conductivity type semiconductor layer (23) is made of a nitride semiconductor material represented by a GaN when x and y equal to zero (for example, see paragraph [0042]).
With regard to claim 13, YANG et al. disclose wherein the first electrode is formed on (on the side) the first conductivity type semiconductor layer (27), and the second electrode is formed on the second conductivity type semiconductor layer (23).
With regard to claim 14, YANG et al. disclose the first conductivity type semiconductor layer (27) is a p-type semiconductor layer, and in the plan view, the first electrode and the second electrode are entirely surrounded (as shown in figs. 1, 2) by the p-type semiconductor layer (27).

With regard to claim 15, YANG et al. disclose wherein in the plan view, the first extending portion (41a) extends from the first connecting portion (41A1) to a distal end (referred to as “41A2” by examiner’s annotation shown in fig. 1) without branching.

    PNG
    media_image4.png
    585
    698
    media_image4.png
    Greyscale

With regard to claim 16, YANG et al. disclose wherein in the plan view, each of the two second extending portions (41b) extends from the first connecting portion (41A1) to a distal end (a distal end portion located at the additional linear portion 41b4) without branching.
With regard to claims 17, 18, YANG et al. disclose wherein in the plan view, each of the two third extending portions (51c) extends from the second connecting portion (51b) to a distal end without branching.
With regard to claim 19, YANG et al. disclose wherein in the plan view, the first extending portion (41a) extends from the first connecting portion (41A1) to a distal end (referred to as “41A2” by examiner’s annotation shown in fig. 1 above) without branching, each of the two second extending portions (41b) extends from the first connecting portion (41A1) to a distal end (a distal end portion located at the additional linear portion 41b4) without branching; each of the two third extending portions (51c) extends from the second connecting portion (51b) to a distal end without branching.
With regard to claim 20, YANG et al. disclose in the plan view, the second electrode (only portions 51c) is, as a whole, U-shaped.
With regard to claim 21, YANG et al. disclose a light emitting element (for example, see example, see figs. 1, 2) comprising: 
a semiconductor structure (23, 25, 27); and 
first electrode (41b, and “41A1” by examiner’s annotation shown in fig. 1 below) and second electrode (portions 51b, 51c, 51d functioning as the second electrode) formed above the semiconductor structure (23, 25, 27), wherein, in a plan view (fig. 1), the first electrode (41b, 41A1) has a first connecting portion (referred to as “41A1” by examiner’s annotation shown in fig. 1 below), and exactly three extending portions (41a, 41b) extending from the first electrode connecting portion (41A1), the three extending portions (41a, 41b) being a first extending portion (41a), and exactly two second extending portions (41b), 
the second electrode (portions 51b, 51c, 51d functioning as the second electrode) has a second connecting portion (51b), and exactly four extending portions (51c, 51d) extending from the second connecting portion (51b), the four extending portions (51c, 51d) being exactly two third extending portions (51c), and exactly two fourth extending portions (51d),
the first extending portion (41a) extends linearly in a direction from the first electrode connecting portion (41A1) toward the second electrode connecting portion (51b), each of the two second extending portions (41b) includes a bent portion (referred to as “41b1” by examiner’s annotation shown in fig. 1 below), and a linear portion (referred to as “41b2” by examiner’s annotation shown in fig. 1 below) that extends in a direction substantially parallel to the direction in which the first extending portion (41a) extends, each of the two third extending portions (51c) includes a bent portion (referred to as “51c1” by examiner’s annotation shown in fig. 1 below), and a linear portion (referred to as “51c2” by examiner’s annotation shown in fig. 1 below) that extends in a direction substantially parallel to the direction in which the first extending portion (41a) extends and that is located between the first extending portion (41a) and a respective one of the linear portions (41b2) of the two second extending portions (41b), and 
each of the two fourth extending portions (51d) includes a bent portion (referred to as “51d1” by examiner’s annotation shown in fig. 1 below), and a linear portion (referred to as “51d2” by examiner’s annotation shown in fig. 1 below) that extends in a direction substantially parallel to the direction in which the first extending portion (51a) extends, and 
each of the two second extending portions (41b) is located between a respective one of the linear portions (51c2) of the two third extending portions (51c) and a respective one of the linear portions (51d2) of the two fourth extending portions (51d).


    PNG
    media_image5.png
    682
    724
    media_image5.png
    Greyscale


















    PNG
    media_image2.png
    277
    507
    media_image2.png
    Greyscale

YANG et al. do not clearly disclose the first and second connecting portions being
configured to be bonded with conductive wires.
However, Sakamoto et al. discloses the first and second connecting portions (connecting
portions 42-1 and 34B-1 functioning as the first and second connecting portions) being configured to be bonded with conductive wires (the portions 34B-1 and 42-1 which wire to the second extending portions and between light emitting structure portions 25A and 25B. Therefore, the connecting portions 42-1 and 34B-1 functioning as the first and second connecting portions being configured to be bonded with conductive wires). (for example, see column 18, lines 53 - 56, fig. 5).

    PNG
    media_image3.png
    390
    481
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the YANG et al.’s device to incorporate the first and second connecting portions being configured to be bonded with conductive wires as taught by Sakamoto et al. in order to secure the electrical connection between the circuit parts of the device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 22, YANG et al. disclose in the plan view, along an imaginary line (referred to as “IL” by examiner’s annotation shown in fig. 1 below) that extends through the two second extending portions (41b) and the two third extending portions (51c) and the two fourth extending portions (51d) in a direction perpendicular to the direction in which the first extending portion (41a) extends, an entirety of the first electrode (41b, 41A1) is located inward of the two fourth extending portions (51d).
With regard to claim 23, YANG et al. disclose wherein in the plan view, in directions parallel to the direction in which the first extending portion (41a) extends, each of the fourth extending portions (51d) extends beyond a position (a position of the region 41A1) of the first connecting portion (41a).
With regard to claim 24, YANG et al. do not clearly disclose each of the first
connecting portion and the second connecting portion has a circular shape. 
However, fig. 5 of Sakamoto et al. discloses each of the first connecting portion (a connecting portion 33 functioning as the first connecting portion) and the second connecting portion (a connecting portion 43 functioning as the second connecting portion) has a circular shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the YANG et al.’s device to each of the two fourth extending portions extends from the second connecting portion to a distal end without branching as taught by Sakamoto et al. in order to improve current spreading so as to enhance luminous efficiency of the light-emitting device and enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 25, YANG et al. disclose in the plan view, each of the first connecting portion (41A1) and the second connecting portion (51b) has a polygonal shape.
With regard to claim 26, YANG et al. disclose in the plan view, a maximum dimension of the first connecting portion (41A1) is greater than widths of each of the first extending portion (41a) and the second extending portions (41b), and a maximum dimension of the second connecting portion (51b) is greater than widths of each of the third extending portions (51c) and the fourth extending portions (51d).
With regard to claim 27, YANG et al. disclose wherein in the plan view: distances between the first extending portion (41a) and the respective second extending portions (41b) are the same, and distances between the first extending portion (41a) and the respective third extending portions (51c) are the same, and distances between the first extending portion (41a) and the respective fourth extending portions (51d) are the same. (symmetrical structure as shown in fig. 1).
With regard to claim 28, YANG et al. disclose wherein in the plan view, the two third extending portions (51c) extend to form a U shape.
With regard to claim 29, YANG et al. disclose wherein in the plan view, each of the two fourth extending portions (51d) further includes an additional bent portion (referred to as “51d3” by examiner’s annotation shown in fig. 1 above), and in each of the two fourth extending portions (51d), the linear portion (51d2) respectively extends from the bent portion (51d1) to the additional bent portion (51d3). 
With regard to claim 30, YANG et al. disclose wherein in the plan view, in directions parallel to the direction in which the first extending portion (41a) extends, at least a portion of the additional bent portion (51d3) of each of the fourth extending portions (51d) extends beyond a position (a position at the portion 41A1) of the first connecting portion (41A1).
With regard to claim 31, YANG et al. disclose wherein in the plan view, each of the two fourth extending portions (51d) further includes an additional linear portion (referred to as “51d4” by examiner’s annotation shown in fig. 1 above) extending from the additional bent portion (51d3) in a direction perpendicular to the direction in which the first extending portion (41a) extends.
With regard to claim 32, YANG et al. disclose wherein the semiconductor structure includes a first conductivity type semiconductor layer (27) and a second conductivity type semiconductor layer (23), and the first conductivity type semiconductor layer (27) is disposed over the second conductivity type semiconductor layer (23).
With regard to claim 33, YANG et al. disclose wherein each of the first conductivity type semiconductor layer (27) and the second conductivity type semiconductor layer (23) is made of a nitride semiconductor material represented by a GaN when x and y equal to zero (for example, see paragraph [0042]).
With regard to claim 34, YANG et al. disclose wherein the first electrode is formed on (on the side) the first conductivity type semiconductor layer (27), and the second electrode is formed on the second conductivity type semiconductor layer (23).
With regard to claim 35, YANG et al. disclose the first conductivity type semiconductor layer (27) is a p-type semiconductor layer, and in the plan view, the first electrode and the second electrode are entirely surrounded (as shown in figs. 1, 2) by the p-type semiconductor layer (27).
With regard to claim 36, YANG et al. disclose wherein in the plan view, the first extending portion (41a) extends from the first connecting portion (41A1) to a distal end (referred to as “41A2” by examiner’s annotation shown in fig. 1 above) without branching.
With regard to claim 37 YANG et al. disclose wherein in the plan view, each of the two second extending portions (41b) extends from the first connecting portion (41A1) to a distal end (a distal end portion located at the additional linear portion 41b4) without branching.
With regard to claims 38, 40, YANG et al. disclose wherein in the plan view, each of the two third extending portions (51c) extends from the second connecting portion (51b) to a distal end without branching.
4.	Claims 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (2012/0049223) in view of Sakamoto et al. (7,947,996) in further view of OU et al. (2015/0076536).
With regard to claims 41, 42, YANG et al. disclose wherein in the plan view, the first extending portion (41a) extends from the first connecting portion (41A1) to a distal end (referred to as “41A2” by examiner’s annotation shown in fig. 1 above) without branching, each of the two second extending portions (41b) extends from the first connecting portion (41A1) to a distal end (a distal end portion located at the additional linear portion 41b4) without branching; each of the two third extending portions (51c) extends from the second connecting portion (51b) to a distal end without branching.

    PNG
    media_image5.png
    682
    724
    media_image5.png
    Greyscale


YANG et al. and Sakamoto et al. do not clearly disclose each of the two fourth extending portions extends from the second connecting portion to a distal end without branching. 
However, OU et al. discloses each of the two fourth extending portions (referred to as “21B3” by examiner’s annotation shown in fig. 1 below) extends from the second connecting portion (referred to as “21B2” by examiner’s annotation shown in fig. 1 below) to a distal end (referred to as “21B1” by examiner’s annotation shown in fig. 1 below) without branching.

    PNG
    media_image6.png
    538
    565
    media_image6.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the YANG et al. and Sakamoto et al.’s device to each of the two fourth extending portions extends from the second connecting portion to a distal end without branching as taught by OU et al. in order to improve current spreading so as to enhance luminous efficiency of the light-emitting device and enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826